DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Beck et al (US 4,718,602), Blaschke (US 2018/0066841), Soo (US 4,976,463), Panick et al (US 4,923,033) and Humburg (US 2018/0072134) teach a fuel operated vehicle heater having a combustion chamber elongated in a direction of a housing longitudinal axis, the combustion chamber housing comprising a combustion chamber circumferential wall delimiting a combustion in a radial direction and a combustion chamber bottom axially delimiting the combustion chamber.  Knopfel et al (US 5,423,674), Pfister et al (US 2015/0102116) and Tanaka (US 4,519,769) teach a fuel operated combustion chamber having a combustion air feed volume that directs air to the combustion chamber through a plurality of passage openings in a housing.  The prior art does not teach nor render obvious a fuel operated vehicle heater comprising a combustion chamber housing elongated in a direction of a housing longitudinal axis, the combustion chamber housing comprising a combustion chamber circumferential wall delimiting a combustion in a radial direction and a combustion chamber bottom axially delimiting the combustion chamber, a combustion air feed volume open to the combustion chamber via a plurality of passage openings in the combustion chamber housing wherein a cooling medium feed device feeds a liquid cooling medium to the combustion air feed volume as recited in independent claims 1 and 12.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747